Barnes, J.
This is an appeal from a judgment of the district court for Lancaster county, rendered July 30, 1911, granting to relator a peremptory writ of mandamus requiring the respondents to assemble and reinstate a license previously granted to him to sell intoxicating liquors in the city of Lincoln, Nebraska.
The license expired in May, 1912, and no one will be benefited or injured by the decision of this case. Why it is being prosecuted we do not understand, because no motion was made to advance the case, and, the license having expired, the case now presents a moot question only for our consideration. We have steadfastly refused to decide such questions, and we do not feel called upon to make an exception in this case. Hecsch v. Snyder, 85 Neb. 778; Brown v. Buckley, 86 Neb. 572.
We therefore decline to pass upon the question presented, and the appeal is
Dismissed.
Letton, Fawcett and Hamer, JJ., not sitting.